United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1989
                                     ___________

Ronald Mark Clark, individually          *
and as next friend and guardian          *
of Forrest Manning, a minor;             *
Margaret Kelly Clark, individually       *
and as next friend and guardian          *
of Forrest Manning, a minor,             *
                                         *
             Plaintiffs-Appellants,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
John Baka, M.D.; John V. Baka, M.D., *
P.A.; Saline County Medical Center;      *
Andrea Denise Hall, R.N.; Patricia       *
Lynn Dyer, R.N.; Continental             * [PUBLISHED]
Casualty Company,                        *
                                         *
             Defendants,                 *
                                         *
Quorum Health Resources, LLC;            *
Hospital Management Professionals,       *
Inc.,                                    *
                                         *
             Defendants-Appellees.       *
                                    ___________

                            Submitted: January 13, 2010
                               Filed: February 2, 2010 (Corrected 2/5/10)
                                ___________
Before GRUENDER and SHEPHERD, Circuit Judges, and JARVEY,1 District Judge.
                          ___________

PER CURIAM.

       This is an appeal from an order of the district court granting summary judgment
to defendant Quorum Health Resources, LLC.2 Although the summary judgment
order did not dispose of the claims against several other defendants, the district court
certified the case for interlocutory appeal under Federal Rule of Civil Procedure 54(b)
by entering final judgment on the claims against Quorum. For the following reasons,
we conclude that the district court abused its discretion by entering final judgment
under Rule 54(b) and dismiss the appeal for lack of jurisdiction.

I.    BACKGROUND

      Ronald and Margaret Clark are the grandparents and legal guardians of Forrest
Manning. On Manning’s behalf, the Clarks filed a diversity action in the district court
against Quorum and several other defendants, seeking damages for physical and
neurological injuries Manning allegedly sustained during his birth at the Saline
County Medical Center (“SCMC”) in Benton, Arkansas. Quorum, a hospital
management company that provided a hospital administrator for SCMC, moved for
summary judgment on December 15, 2008. The district court granted Quorum’s
motion for summary judgment on February 12, 2009.

       In lieu of proceeding with their claims against the other defendants, the Clarks
filed a motion to amend the summary judgment order and enter final judgment under

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, sitting by designation.
      2
     The district court’s order also granted summary judgment to Hospital
Management Professionals, Inc., but the Clarks do not appeal that decision.

                                          -2-
Rule 54(b). In support of this motion, the Clarks argued that the order “effectively
disposed of all” claims against Quorum and that they “ought to have the right to
appeal and Quorum ought to have finality should there be no successful appeal.”
Quorum did not oppose the Clarks’ motion. In an order filed March 31, 2009, the
district court concluded that “judicial economy will be served” by granting the Clarks’
motion and certified that “there is no just reason for delay” under Rule 54(b).
Accordingly, the district court entered final judgment on its summary judgment order
dismissing the Clarks’ claims against Quorum with prejudice.

       The Clarks subsequently filed this appeal, arguing that the district court erred
in granting Quorum’s motion for summary judgment. Because we find that the
district court abused its discretion in certifying the case for appeal under Rule 54(b),
we dismiss for lack of jurisdiction and decline to reach the merits of the appeal.

II.   DISCUSSION

       “[F]ederal courts are courts of limited, not general, jurisdiction.” McAdams v.
McCord, 533 F.3d 924, 927 (8th Cir. 2008) (alteration in original) (quoting Thomas
v. Basham, 931 F.2d 521, 522 (8th Cir. 1991)). “Thus, every federal appellate court
has a special obligation to consider its own jurisdiction.” Id. (quoting Thomas, 931
F.2d at 522-23). “We are obligated to consider sua sponte our jurisdiction to entertain
a case where, as here, we believe that jurisdiction may be lacking.” Huggins v. FedEx
Ground Package Sys. Inc., 566 F.3d 771, 773 (8th Cir. 2009).

       We have jurisdiction over “appeals from all final decisions of the district courts
of the United States.” 28 U.S.C. § 1291. “[W]e generally consider only orders that
dispose of all claims as final and appealable under § 1291.” Huggins, 566 F.3d at 773.
However, Rule 54(b) creates a “well-established exception” to this rule, McAdams,
533 F.3d at 927 (quoting Hope v. Klabal, 457 F.3d 784, 788 (8th Cir. 2006)), by
allowing “a district court to enter a final judgment on some but not all of the claims

                                          -3-
in a lawsuit,” id. at 928. A district court may enter final judgment under this rule
“only if the court expressly determines that there is no just reason for delay.” Fed. R.
Civ. P. 54(b).

       We review a district court’s decision to grant a Rule 54(b) certification for
abuse of discretion. Guerrero v. J.W. Hutton, Inc., 458 F.3d 830, 833 (8th Cir. 2006).
Nevertheless, interlocutory appeals under Rule 54(b) are “generally disfavored.”
Thermal Sci., Inc. v. U.S. Nuclear Regulatory Comm’n, 184 F.3d 803, 806 n.5 (8th
Cir. 1999) (per curiam). “[I]t is only the ‘special case’ that warrants an immediate
appeal from a partial resolution of the lawsuit.” Interstate Power Co. v. Kansas City
Power & Light Co., 992 F.2d 804, 807 (8th Cir. 1993). “Our cases are uniform in
holding that we will not assume jurisdiction over a case certified to us under Rule
54(b) as a routine matter or as an accommodation to counsel . . . .” Taco John’s of
Huron, Inc. v. Bix Produce Co., 569 F.3d 401, 402 (8th Cir. 2009).

       “In determining that there is no just reason for delay, the district court must
consider both the equities of the situation and judicial administrative interests,
particularly the interest in preventing piecemeal appeals.” McAdams, 533 F.3d at 928
(quoting Interstate Power, 992 F.2d at 807). We must give “substantial deference”
to the district court’s certification decision because the district court is “most likely
to be familiar with the case and with any justifiable reasons for delay.” Huggins, 566
F.3d at 774 (internal quotation marks omitted) (quoting Curtiss-Wright Corp. v. Gen.
Elec. Co., 446 U.S. 1, 10 (1980)). “[S]uch deference ‘rests on the assumption that the
district court undertook to weigh and examine the competing interests involved in a
certification decision . . . .’” Id. (quoting McAdams, 533 F.3d at 928). It is not the
role of appellate courts to “‘reweigh the equities’ or ‘reassess’ the district court’s
factual findings.” Id. (quoting Curtiss-Wright, 446 U.S. at 10). Thus, if the district
court’s order “does not reflect an evaluation of such factors as the interrelationship of
the claims so as to prevent piecemeal appeals, or show a familiar[ity] with the case



                                          -4-
and with any justifiable reasons for delay, we scrutinize its decision carefully.” Id.
(alteration in original) (internal quotation marks and citations omitted).

       We have held that we will not assume jurisdiction over an appeal certified under
Rule 54(b) “unless there is some danger of hardship or injustice which an immediate
appeal would alleviate.” Taco John’s, 569 F.3d at 402 (citing McAdams, 533 F.3d at
928). In this case, the district court found that “judicial economy will be served” by
an immediate appeal and that “there is no just reason for delay,” but it provided no
explanation to support these conclusions. Based on the district court’s conclusory
order, which fails to discuss “the interrelationship of the claims so as to prevent
piecemeal appeals,” see Huggins, 566 F.3d at 774 (quoting Curtiss-Wright, 446 U.S.
at 10), we are unable to discern how or why the Clarks will face hardship or injustice
by waiting to appeal until their claims against all the defendants are fully resolved by
the district court.

       In the absence of a reasoned analysis by the district court, “we may assume that
the district court . . . relied on the reasons set out in the motion for certification.” See
id. Here, the Clarks did not argue that they would suffer hardship or injustice if the
district court denied their Rule 54(b) motion. Rather, they simply asserted that the
summary judgment order “effectively disposed of all” claims against Quorum and that
they “ought to have the right to appeal and Quorum ought to have finality should there
be no successful appeal.” In making these assertions, the Clarks fail to distinguish this
case “from any civil action where some, but not all, of the defendants are dismissed
before trial.” See Huggins, 566 F.3d at 774.

       We conclude that the district court abused its discretion in certifying, without
adequate explanation, that “there is no just reason for delay,” and in entering final
judgment under Rule 54(b). See McAdams, 533 F.3d at 929. Accordingly, we lack
jurisdiction to reach the merits of this appeal. See id.; Huggins, 566 F.3d at 775.



                                            -5-
III.   CONCLUSION

       For the foregoing reasons, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                         -6-